Citation Nr: 1115249	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from July 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in the April 2009 statement of the case, the RO said that it had reviewed the Veteran's electronic Virtual VA records that did not reveal any evidence pertinent to his appeal.  The Board has also reviewed the contents of the Veteran's Virtual VA records file and found that it does not contain any pertinent evidence not currently in the claims folder.  


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that hearing loss had its onset during or was otherwise caused by active service, and a sensorineural hearing loss was manifested within one year of separation from active duty.

2.  The evidence of record preponderates against a finding that tinnitus had its onset during or was otherwise caused by active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, and a sensorineural hearing loss may not be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a May 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dings/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records were obtained.  The Veteran's VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

In August 2008, the Veteran was afforded a VA examination in conjunction with his claims, the report of which is of record.

The Board finds that the duty to assist the Veteran has been satisfied in this case.

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran asserts that he was exposed to acoustic trauma during military service and he believes that this exposure caused him to develop bilateral hearing loss and tinnitus.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of sensorineural hearing loss in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after separation from active duty. See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

In its September 2008 rating decision, the RO noted that the Veteran's service records show that he served as a fuel and electrical repairmen in service.  Based on this military occupational specialty, the RO conceded that the Veteran was exposed to acoustic trauma in service.  The Board has no reason to doubt the RO's finding that the Veteran was exposed to acoustic trauma in service.

Service treatment records reflect that, when examined for enlistment in January 1966, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
0 (10)
5 (15)
10 (15)
LEFT
0 (15)
0 (10)
5 (15)
5 (15) 
5 (10)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

Results of an undated and uninterpreted MAICO audiogram appear to reflect some loss in hearing acuity.  When the Veteran was examined for separation in June 1969, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
20
LEFT
0
0
0
-
15

While, as noted, 38 C.F.R. § 3.385 does not bar service connection for bilateral hearing loss, it does not compel service connection either, even though the Veteran current meets its criteria.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). However, the current medical record is totally devoid of a competent and probative medical opinion to link any current bilateral hearing loss and tinnitus to active duty.

Post service, VA outpatient records, dated in July 2008, indicate that the Veteran was evaluated for hearing loss.  He reported a decrease in hearing over many years with difficulty understanding speech.  He also had a ringing in his ears.  The Veteran reported exposure to acoustic trauma in service and denied occupational and recreational noise exposure.  Upon examination, the examiner reported mild to severe hearing loss in each ear.

In August 2008, the Veteran underwent VA audiology examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  It was noted that his enlistment and separation examinations both indicated hearing within normal limits, bilaterally, with no significant threshold shift noted.  Nor was there a complaint of tinnitus in the service treatment records.  It was also noted that the July 2008 VA outpatient record showed hearing loss consistent with VA regulations and tinnitus.  The Veteran reported exposure to acoustic trauma in service without hearing protection.  He also had a positive history of civilian occupational nose exposure for several years burying cable during which hearing protection was not usually worn.  For the past 15 years, the Veteran worked in building maintenance with no significant noise exposure, and he denied recreational noise exposure.  The Veteran complained of having constant tinnitus and did not know when it started.  Clinical evaluation showed hearing loss consistent with VA regulations.

Normal to severe hearing loss was diagnosed in the right ear and mild to severe hearing loss was diagnosed in the left ear.  Complaints of constant tinnitus were noted.  The VA audiologist observed that the Veteran's service treatment records showed hearing within normal limits, bilaterally, during military service, with no significant hearing threshold shift noted.  According to the audiologist, "[t]he medical literature states that noise-induced hearing loss/tinnitus occurs at the time of the exposure, not after the noise has ceased."  Thus, in the VA audiologist's opinion, the Veteran's current hearing loss and tinnitus were less likely as not the result of acoustic trauma incurred during military service.  The audiologist further opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his post-service hearing loss.

The Veteran has contended that service connection should be granted for bilateral hearing loss and tinnitus.  Although the evidence shows that the Veteran currently has bilateral hearing loss and tinnitus, no competent medical evidence has been submitted to show that these disabilities are related to service or any incident thereof. On the other hand, the record reflects that his ears and hearing were normal on separation from service and the first post-service report of hearing loss and tinnitus was in 2008, nearly 40 years after the Veteran's separation from service. 

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  The Board finds this passage of years to be evidence against service connection.

Moreover, the only probative medical opinion of record is that of the VA audiologist in August 2008, who concluded that the Veteran's tinnitus and bilateral hearing loss were less likely than not to have been either caused by or otherwise a result of in-service noise exposure.  The VA examiner provided a clear rationale to support that opinion.  In short, no medical opinion or other medical evidence relating the Veteran's bilateral hearing loss and tinnitus to service or any incident of service has been presented.

The Veteran is competent to state that he has had auditory problems since service.  In this case, the Veteran did not initially claim that tinnitus or hearing loss began in service, rather he stated that his hearing loss began over many years; and he indicated that he had noticed tinnitus but did not know when it started.  His claim was that it was due to acoustic trauma in service.  Subsequently he has claimed that his hearing loss is due to service and that he has had tinnitus "for years since the service."  To the extent the Veteran may be suggesting that pertinent disability has been continuously symptomatic since service, this is not consistent with other statements wherein he admits that he does not know of the date of onset and is not reliable evidence.  Furthermore, any claim of continuity of symptoms is less probative than the separation examination showing hearing within normal limits and the negative etiology opinion by the August 2008 VA audiologist.  There is no competent evidence of a nexus between current hearing loss and service.  

While the Veteran maintains that he has bilateral hearing loss and tinnitus related to acoustic trauma experienced in military service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg, varicose veins, or even tinnitus, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and his claims are therefore denied.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


